               “IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 CASEY WAYNE GIBSON,           )
                               )
            Plaintiff,         )                       Case No. 7:19CV00579
                               )
 v.                            )                               OPINION
                               )
 MENTAL HEALTH DOCTOR, ET AL., )                       By: James P. Jones
                               )                       United States District Judge
           Defendants.         )

      Casey Wayne Gibson, Pro Se Plaintiff.

      The plaintiff, Casey Wayne Gibson, a Virginia jail inmate proceeding pro se,

has filed this civil rights action under 42 U.S.C. § 1983, alleging that the defendants

violated his constitutional rights in various respects. Gibson has not provided the

court with his current address, however.

      By its Order entered September 6, 2019, the court advised Gibson that a

failure to update his mailing address promptly would result in dismissal of this

action. The court’s Order that was entered and mailed to Gibson on October 16,

2019, using the address he provided with his complaint, has been returned as

undeliverable, with no forwarding address given. Accordingly, I find that, pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure, Gibson has failed to prosecute

this action. See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (stating pro se

litigants are subject to time requirements and respect for court orders and dismissal
without prejudice is an appropriate sanction for non-compliance); Donnelly v. Johns-

Manville Sales Corp., 677 F.2d 339, 340-41 (3d Cir. 1982) (recognizing a district

court may sua sponte dismiss an action pursuant to Fed. R. Civ. P. 41(b)). An

appropriate order will enter this day.

       Gibson is advised that if he intends to proceed with this action, he must

petition the court within 30 of the entry of this order for a reinstatement of this action.

Any motion for reinstatement should provide specific explanation for his failure to

provide the court with an updated address.

       A separate final order will be entered herewith.

                                                  DATED: November 12, 2019

                                                  /s/ James P. Jones
                                                  United States District Judge




                                            -2-
